EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Johnson on 7/28/2021.

The application has been amended as follows: 
In the claims:

In claim 22, line 1, “of claim 22” has been replaced with –of claim 12”.

In claim 23, line 1, “of claim 23” has been replaced with –of claim 12”.

In claim 24, line 1, “of claim 24” has been replaced with –of claim 12”.





Allowable Subject Matter
Claims 12-25 appear to define over the available prior art and therefore allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitation of, “the cavity is in fluid communication with an opening in the floor of the container” in combination as claimed in claims 12 and 15 are not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, Hamilton (US 5,230,433) teaches a package (see Fig. 9), comprising: a container (vail 550) having a floor and a side wall that cooperate to form a product storage region (Fig. 9A); and a lid (closure 502) that is movable between a closed position in (Fig. 9 and 9A; closure 502) which the lid (closure 502) is at least partially blocking access to the product storage region (Fig. 9A), and an open position in which the lid (closure 502) is at least partially moved away from the closed position such that the product storage region (Fig. 9A) is accessible by a user; wherein the container (vail 550) includes at least one pair of opposed depressible buttons (Fig. 9 and 9A; push tabs 507) coupled to at least one pair of container blocking tabs (Fig. 9; pawls 515), wherein in a relaxed state (Fig. 9A) the at least one pair of container blocking tabs (Fig. 9; pawls 515), are configured to retain (Column 11 lines 6-10; Fig. 9 and 9A; vertical interlock 508 and pawls 515) the lid (closure 502) in a locked state (Fig. 9A), and in a compressed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735